Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
SURYANARAYANAN et al. WO 2015/179508 A1 (hereafter Suryanarayanan) teaches a computing system providing virtual computing services may generate and manage remote computing sessions between client devices and virtual desktop instances (workspaces) hosted on the service provider's network. The system may implement a virtual private cloud for a workspaces service that extends out to gateway components in multiple, geographically distributed point of presence (POP) locations. In response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel ( over a virtual private network) between the resource instance and a gateway component at a POP location near the client for communication of a two-way interactive video stream for the session. The availability zone containing the POP location may be different than one hosting the resource instance for the session. Client devices may connect to the gateway component over a public network.
Park et al. “A Cache Management Scheme to Support Offline Environment in Cloud System” (hereafter Park) teaches cloud clients may view media contents, such as document, music, and/or video, stored in the cloud server storage. To support access to the contents even in offline mode, a content cache scheme in client device is proposed in this paper. In the scheme, content in the cache has its own content properties, and the content is classified into some categories divided by the content properties. In eviction algorithm on content usage, priority of the classified contents is assigned by 
As shown above, neither Suryanarayanan nor Park anticipate or render obvious the combination set forth in the claims as a whole. Although in conjunction with all the other limitations, structure and environment which are not specifically analyzed here, the claim requires a plurality of virtual desktop instances that are provisioned resources of a cloud infrastructure. A virtual desktop agent manages a first registration between a plurality of clients of the virtual desktop instances and the cloud infrastructure while concurrently managing a second registration between the plurality of clients of the virtual desktop instances and an offline cache that has local resources. When the cloud infrastructure becomes unavailable, the offline cache takes over and provides that clients/desktop instances with the required resources locally. Furthermore, in the event that both the cloud infrastructure and the offline cache become unavailable, the virtual delivery agent, whose primary function is to manage registration with the cloud infrastructure and offline cache, itself takes over and provides local resources that clients/desktop instances require, effectively acting in the capacity of the offline cache.
These aspects, as a whole in conjunction with all the other limitations, structure and environment, are not anticipated or rendered obvious by Suryanarayanan nor Park, alone or in combination. As previously stated, the quoted limitations are taken in conjunction with all the other limitations, structure and environment, which are not specifically recited or quoted above, and the Notice of Allowability is on the basis of the totality of the claims. Thus, for at least the forgoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195